Title: To Thomas Jefferson from Joel Barlow, 17 January 1806
From: Barlow, Joel
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            17 Jany. 1806
                        
                        Can you find a half an hour in the course of the day to read over the enclosed Prospectus & permit me to
                            call on you in the evening to recieve your ideas. I am told that the Memorial now before Congress has excited a
                            disposition to do something, perhaps to grant a charter. if so, why not set the thing on its broad basis at first, & let
                            it grow up with the means that may afterwards be applied?
                        I believe my ideas do not differ much from yours except as to the time. and it appears to me that in this
                            object, delays are dangerous. generation after generation are growing up. the one that succeeds us, & even its
                            successor, is getting on to the stage. we see in many instances they are going wrong, & in all there is danger of it.
                            would it not be risking too much to trust their guidance to those we cannot know, when it is in our own power to give them
                            that direction from which they would be less likely to deviate than they would to find it of themselves?
                        Excuse my urging this subject, & believe it arises from the purest zeal to contribute to the best good of
                            my country.
                        your obt
                        
                            Joel Barlow
                            
                        
                    